Callahan, J.
The order appealed from was improper in that it required the defendants, in order to purge themselves of contempt, to file an accounting, the schedules of which were to be in the form prescribed by plaintiff’s attorneys. Such a provision was vague and indefinite and improperly left to the plaintiff the determination of the question as to whether the defendants’ schedules were sufficient. The order should have provided that the accounting be in the form required by rule 174 of the Rules of. Civil Practice, that is, in debtor and creditor form, and verified by the accounting parties. .
Under the circumstances involved herein the accounting need not give the details of each sale or similar transaction had with the customers of the businesses involved. An accounting should be sufficient which contains an itemized statement of the assets and liabilities of said businesses, including the accounts receivable and payable in connection therewith.
If objections are filed further examination of the details of all transactions máy be had before the referee.
In addition the account should state in itemized form all payments made to the defendants or for their account in connection with the conduct of said businesses or in connection with the transfers of the capital stock of the corporations carrying on said businesses.
The order appealed from should be modified by striking therefrom the provision, “ the schedules of said account to be in form as prescribed by the attorneys for the plaintiff, pursuant to consent of counsel for the defendants in open court upon the argument of this motion,” and substituting in place thereof the following:
*57“ The schedules of said account to be in the form prescribed by-rule 174 of the Rules of Civil Practice.”
And said order should be further modified by permitting the defendants to purge themselves of contempt by filing accounts in the form directed by this opinion on or before December 11, 1939.
As so modified, the order should be affirmed, with twenty dollars costs and disbursements to the appellants, to be credited on the judgment.
Martin, P. J., Townley, Untermyer and Cohn, JJ., concur.
Order unanimously modified as indicated in opinion, and, as so modified, affirmed, with twenty dollars costs and disbursements to the appellants, to be credited on the judgment. Settle order on notice.